Citation Nr: 1216397	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether the Appellant may be recognized as the surviving spouse of the Veteran for purposes of establishing entitlement to benefits administered by the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July 1944 to March 1947.  The Veteran died in January 1962.  The Appellant seeks recognition as the "surviving spouse" of the Veteran. 

This matter arises to the Board of Veterans' Appeals (Board) from a May 2004 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In February 2008, the Board remanded the case for development.


FINDINGS OF FACT

1.  Appellant was married to the Veteran when he died in 1962.

2.  A child was born to the Veteran and Appellant during their marriage.  

3.  Appellant remarried in January 1989, at age 58; that marriage was terminated by a divorce in April 2000. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for VA benefits purposes are met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); §§ 101, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.55 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

VA death benefits, including death pension, death compensation, and Dependency and Indemnity Compensation, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. § 1541(a) (West 2002); 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011).

A "surviving spouse" is a person of the opposite sex whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining valid marriage). 

A surviving spouse must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50 (b) (1).  Additionally, the claimant must not have remarried or, with some exceptions, must not have lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2). 
38 C.F.R. § 3.55(2) provides that "[o]n or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, . . . by a person who, but for the remarriage, would be considered the surviving spouse, will not bar the furnishing of benefits . . . . unless the Secretary determines that the divorce or annulment was secured through fraud or collusion."

On May 4, 2004, Appellant's claim for benefits was received.  The claim was denied in May 2004.  Appellant appealed.  In February 2008, the Board remanded the case to VA's Appeals Management Center (hereinafter: VA's AMC) for additional evidence.  

Subsequently, VA's AMC received a copy of a marriage certificate, a copy of the birth certificate for the Veteran and Appellant's child, and a copy of a death certificate for the Veteran.  The marriage certificate reflects that Appellant and the Veteran were married on November [redacted], 1954.  A birth certificate evidences that their child was born in September 1955.  The death certificate reflects that the Veteran died of coronary disease in 1962, at age 31.

In August 2009, VA's AMC verified, via phone calls to appropriate government agencies, that Appellant married R.C R. in January 1989, and then divorced him in April 2000. 

Because the evidence reflects that Appellant was the legal spouse of the Veteran at the time of his death and that her more recent marriage to R.C.R. was terminated by divorce, and establishes that the divorce terminated the remarriage prior to November 1, 1990, and because there is no evidence that the divorce or annulment was secured through fraud or collusion, Appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of establishing entitlement to benefits administered by the Department of Veterans Affairs.  38 C.F.R. § 3.55(2).  
ORDER

The appeal for recognition as the surviving spouse of the Veteran for VA benefits purposes is granted. 



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


